        Case 1:15-cr-00608-KPF Document 505 Filed 04/12/21 Page 1 of 2




April 9, 2021

VIA ECF

Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
                                                     MEMO ENDORSED
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:   United States of America v. Kenneth Mercado, 15-cr-608(KPF)


Dear Judge Failla,

      I write to seek a CJA appointment to assist Kenneth Mercado with his
recently filed motion. I previously represented Mr. Mercado as CJA co-counsel in
this matter. Mr. Mercado filed a motion to vacate his conviction pursuant to 28 USC
2255 on 4/5/2021 (ECF No. 503). I respectfully request that I be appointed to
represent Mr. Mercado in this motion, and that the Court allow me 30 days to
contact Mr. Mercado and assess what, if any, supplemental briefing is required.

      Thank you for your attention to this matter.

                                            Very truly yours,



                                            Daniel A. McGuinness

Cc: All Counsel (via ECF)
         Case 1:15-cr-00608-KPF Document 505 Filed 04/12/21 Page 2 of 2



Application GRANTED. The Court hereby appoints Mr. McGuinness as
CJA counsel for the purpose of assisting Mr. Mercado with his
motion to vacate his conviction. Mr. McGuinness is directed to
update the Court on or before May 12, 2021, as to whether he
intends to supplement Mr. Mercado's motion.

Dated:       April 12, 2021               SO ORDERED.
             New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
